Exhibit 10.19 LEASEHOLD PURCHASE AGREEMENT This Leasehold Purchase Agreement (the “Agreement”) is effective as of the 8th day of March, 2012 (the “Effective Date”), by and between CIRCLE STAR ENERGY CORP., a Nevada corporation (the “Purchaser”) and WEVCO PRODUCTION, INC., an Ohio corporation (the “Seller”). RECITALS WHEREAS, Seller desires to sell, without warranty of title, either expressed or implied, all of its rights, title and working interest in and to those certain Oil and Gas Leases, containing up to 64,575 net acres, more or less, situated in Gove and Trego Counties, Kansas, described more fully in Exhibit A attached hereto and made a part hereof (the “Leaseholds”); and, WHEREAS, Seller desires to sell, and Purchaser agrees to purchase, all of Seller’s rights, title and working interests in and to the Leaseholds, without warranty of title, either expressed or implied, for the purchase price hereinafter set forth, and subject to the terms and conditions contained herein. NOW, THEREFORE, in consideration of the promises and mutual obligations of the parties contained in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be bound, hereby agree to incorporate the Recitals as if fully rewritten in this Agreement, and further agree as follows: AGREEMENT 1.PURCHASE AND SALE:Seller hereby agrees to sell, and Purchaser hereby agrees to purchase, all of Seller’s rights, title and working interests in and to the Leaseholds, without warranty of title, either expressed or implied, for the purchase price set forth below and subject to the terms and conditions set forth herein. 2.LEASEHOLDS: The Leaseholds consist of all of Seller’s rights, title and interest in and to the oil and gas in and under the net acreage covered by the Leaseholds, subject to prior reservations totaling 4.5% of 8/8 overriding royalty interest recorded in the Office of the Register of Deeds, Trego County, Kansas in Book 175 at Pages 558 and 566 and in Book 176 at Page 339 and recorded in the Office of the Register of Deeds, Gove County, Kansas in Book 176 at Pages 342 and 344 and in Book 177 at Pages 397.The Leaseholds represent a 100% working interest in the Leaseholds and no less than an eighty three percent (83%) net revenue interest. 3.PURCHASE PRICE:The purchase price for the Leaseholds is Five Million and no/100 U.S. Dollars ($5,000,000.00) payable in cash and One Million (1,000,000) shares of common stock of the Purchaser (“Shares”) (collectively, the “Purchase Price”), all delivered on or before Closing. 4.NON-REFUNDABLE EARNEST MONEY:Contemporaneously with the execution of this Agreement, Purchaser shall wire or cause to be wired to Seller the non-refundable sum of One Hundred Thousand and no/100 U.S. Dollars ($100,000.00) (“Signing Bonus”).No later than 11:59 PM EST on March 15, 2012, Purchase shall: (i) wire or cause to be wired to Seller the non-refundable sum of Two Hundred Thousand and no/100 U.S. Dollars ($200,000.00) (“Delayed Signing Bonus”) and (ii) have authorized the issuance of and delivered or cause to be delivered to Seller, the Shares.The Signing Bonus, Delayed Signing Bonus and Shares are collectively referred to herein as “Earnest Money”.Purchaser acknowledges and agrees that the Earnest Money is reasonable with respect to the total Purchase Price and the time the Leaseholds will remain off the market on account of this Agreement.If Purchaser fails to take the actions contemplated by Section 8(b) on or before the Closing Date, the Earnest Money shall be retained by Seller as consideration paid to leave Seller's irrevocable and exclusive offer open to Purchaser through the Closing Date and shall not act as a credit to the Purchase Price or towards the purchase of the Leaseholds.If Purchaser takes the actions contemplated by Section 8(b) on or before the Closing Date, the Earnest Money shall be credited against the Purchase Price. Seller’s receipt of the Earnest Money shall in no way prejudice Seller's rights in any action for damages or specific performance. 1 5.DELAY RENTALS:Seller shall pay any delay rentals, minimum rentals and/or shut-in payments on the Leaseholds which become due and payable on or before the Closing Date.Purchaser shall pay any delay rentals, minimum rentals and/or shut-in payments on the Leaseholds which become due and payable after the Closing Date. 6.CONDITIONS TO SELLER'S OBLIGATION TO CLOSE:The obligation of Seller to deliver the Transaction Documents (defined below) in accordance with Section 8(a) is subject to the satisfaction to Purchaser timely wiring and delivering the Earnest Money to Seller in full in accordance with the terms and conditions set forth in Section 4. 7.CLOSING:The closing (the “Closing”) of the transaction contemplated herein shall take place at the law offices of Dinsmore & Shohl, LLP, 191 W. Nationwide Blvd, Ste 300, Columbus, Ohio, and shall occur as soon as reasonably practicable after the Effective Date, but in all events no later than 11:59 PM EST on April 30, 2012 (the “Closing Date”). 8.CLOSING OBLIGATIONS.At the Closing, Seller and Purchaser shall take the following actions: (a) Subject to the conditions and obligations of this Agreement, Seller shall deliver the following to Purchaser at the Closing: (i) Duly executed and acknowledged assignor’s counterparts to the assignments of Leaseholds (the “Assignments”) in the same forms attached hereto as Exhibit B and made a part hereof; and (ii) Original Leases covering the Leaseholds (“Original Leases”) (the Assignments and Original Leases are collectively referred to as the “Transfer Documents”). (b) Purchaser shall take the following actions at the Closing: (i)Duly execute and acknowledge the assignee's counterparts to the Assignments, and record original copies of the Assignments with the appropriate recording authorities in the counties where the Leaseholds are situated; and (ii)Deliver to Seller the Purchase Price less the Earnest Money in cash and fully executed copies of the Assignments. 9.EVENTS OF TERMINATION:This Agreement may be immediately terminated and the transaction contemplated hereby abandoned as follows: (a)By the mutual written consent of the Seller and Purchaser; (b) By Seller, if Purchaser fails to timely wire and deliver the Earnest Money to Seller in full, in accordance with the terms and conditions set forth in Section 4; 2 (c) By Seller, if Purchaser has defaulted on its obligation to consummate the Closing on or before the Closing Date; or (d) By Purchaser, if Seller has defaulted on its obligation to consummate the Closing on or before the Closing Date. In addition, Seller may, upon written notice, terminate this Agreement in the event the Purchaser materially breaches any representation, warranty or covenant in this Agreement.Upon termination of this Agreement by Seller pursuant to Section 9, the Earnest Money (or any part if less than all is delivered) shall be retained by Seller as its exclusive remedy for Purchaser’s default. 10.EXPENSES OF PURCHASER:Purchaser shall pay for the following expenses relative to this transaction: (i) all costs and expenses of recording the Assignment; (ii) its own financing expenses, if any; (iii) its own attorneys’ fees; and (iv) all costs and expenses relating to conveyance fees or taxes, if applicable. 11.EXPENSES OF SELLER: Seller shall pay its own attorneys’ fees incurred in this transaction. 12.REPRESENTATIONS AND WARRANTIES OF SELLER: Seller represents and warrants that: (i) Seller is not warranting title to the Leaseholds either express or implied; (ii) Seller is the owner of those interests being sold pursuant to this Agreement; (iii) Seller has the right and authority to sell and convey the Leasehold interest; (iv) the Leaseholds are free and clear of all encumbrances created by, through or under Seller; (v) the undersigned has the authority to execute, deliver and perform this Agreement on Seller’s behalf and has been authorized to execute the Agreement on behalf of Seller; and (vi) except as set forth on Exhibit C, to Seller’s knowledge there are no set of facts, events or occurrences that would be reasonably likely to prevent or materially delay the performance by Seller of any of its obligations under this Agreement or the consummation of the transactions contemplated hereby. 13.REPRESENTATIONS AND WARRANTIES OF PURCHASER:Purchaser represents and warrants that: (i) Purchaser has relied or will rely upon its own examination of the Leaseholds with regard to its title, physical condition, character, and suitability for Purchaser’s intended uses thereof; (ii) the undersigned has the authority to execute, deliver and perform this Agreement on Purchaser’s behalf and has been authorized to execute the Agreement on behalf of Purchaser; (iii) Seller shall have no obligation to pay any commission or broker’s or finder’s fees in connection with the transaction contemplated herein, except as otherwise noted herein; (iv) the Agreement is for real property and is not a security or required to be registered as a security; (v) the Shares, when delivered by the Purchaser, will be in compliance with all applicable laws, including federal and state securities laws; and (vi) Seller will have good title to the Shares, free and clear of any preemptive rights, rights of first refusal, rights of first offer, drag along rights or similar rights, liens, proxies, voting agreements, voting trusts or similar agreements. 14.PIGGYBACK REGISTRATION.Whenever the Purchaser proposes to register any of its capital stock or other equity securities (“Equity Securities”) under the Securities Act of 1933, as amended, in a registered public offering and listing or quotation of the Equity Securities on one or more national securities exchanges (“Public Offering”), the Purchaser shall give prompt written notice to Seller of the Purchaser’s intention to effect such a registration and shall include the Shares in the registration unless the Seller notifies the Purchaser within twenty (20) days after the Seller’s receipt of the Purchaser’s notice that it wishes to be excluded from such registration (“Piggyback Registration”).The registration expenses incurred in connection with a Piggyback Registration shall be paid by the Purchaser.This Section 14 shall survive the Closing indefinitely. 15.EXCHANGE ACT REGISTRATION; RULE 144.The Purchaser covenants and agrees that, until such time as Seller no longer holds the Shares: 3 (a) During any time that the Purchaser is subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated there under (“Exchange Act”), Purchaser shall timely file all required reports pursuant to the Exchange Act and, if required by law, maintain an effective registration statement (containing such information and documents as the SEC shall specify) with respect to the Equity Securities under the Exchange Act; (b) During any time that the Purchaser is subject to the reporting requirements of the Exchange Act, it shall upon the request of Seller, make whatever other filings with the SEC or otherwise make generally available to the public such financial and other information as may be reasonably necessary in order to enable the Seller to sell the Shares pursuant to the provisions of Rule 144 under the Securities Act (or any successor rule or regulation thereto); and (c) At such time that the Shares are eligible for transfer pursuant to Rule 144(k) under the Securities Act, the Purchaser shall, upon the written request of Seller and receipt of an opinion of counsel reasonably acceptable to the Purchaser, remove any restrictive legend from the applicable stock certificate at no cost to Seller. 16.ENTIRE AGREEMENT:The provisions hereof and the exhibits attached hereto constitute the complete and entire agreement between the parties, and no representation, warranty, agreement, promise or other undertaking not specifically set forth herein or therein shall be binding upon or inure to the benefit of either party hereto. 17.BINDING EFFECT:The provisions hereof shall be binding upon and shall inure to the benefit of the parties hereto and their heirs, executors, administrators, successors and assigns. 18.TITLE HEADINGS:The title headings hereof are being used for convenience purposes only, and shall not be used to construe or interpret this Agreement. 19.ASSIGNMENT:Purchaser may not assign his rights herein without the prior written consent of Seller, which consent may be withheld in Seller’s sole and absolute discretion. 20.NOTICES:All notices and other communications under this Agreement must be in writing and will be considered to be effective as of: (i) the date personally delivered to that party at the address for that party set forth below; (ii) three (3) days after mailing by U.S. certified mail (postage prepaid and return receipt requested) at the address for that party set forth below; or; (iii) on the date of delivery by Federal Express or any similar express delivery service, fee prepaid, and addressed to the address for that party set forth below: 4 If to Seller: Wevco Production, Inc. 1933 East Dublin-Granville Road, PMB 107 Columbus, Ohio 43229 Bus: (614) 262-3118 – Fax: (614) 261-9351 Email: wevco@columbus.rr.com Attn: W.E. Valentine, President If to Purchaser: Circle Star Energy Corp. 7065 Confederate Park Road, Ste 102 Fort Worth, TX 76102 Bus: (817) 404-9227 Email: fortworthoil@gmail.com Attn: Jeff Johnson, CEO A delivery under this Agreement will be considered to be effective when made even though a party refuses to receive the communication.A party may change the party’s address for communications under this Agreement by giving the other party notice of such change in the manner specified above.If a party changes the party’s address and does not notify the other party in the manner specified above, a notice or other communication will be effective three days after it is sent by U.S. regular mail, postage prepaid, to the party’s address set forth above. 21.GOVERNING LAW:This Agreement, and all disputes and questions arising hereunder, will be interpreted and decided in accordance with the laws of the State of Ohio, without regard to the conflicts of law provisions thereof.The parties hereby designate the state and federal courts located in Franklin County, Ohio as the sole courts of proper venue and jurisdiction for any and all actions arising under and relating to this Agreement, its interpretation, or application, and hereby waive any and all defenses pertaining to venue and jurisdiction in any action maintained by any such court. 22.COUNTERPARTS.This Agreement may be executed in two or more signature counterparts, each of which shall constitute an original, but all of which taken together shall constitute but one and the same instrument.Delivery of an executed counterpart of this Agreement by telefacsimile shall be equally as effective as delivery of a manually executed counterpart of this Agreement.Any party delivering an executed counterpart of this Agreement by telefacsimile also shall deliver a manually executed counterpart of this Agreement, but the failure to deliver a manually executed counterpart shall not affect the validity, enforceability, or binding effect of this Agreement. IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date set forth above. Purchaser: Seller: CIRCLE STAR ENERGY CORP.WEVCO PRODUCTION, INC. a Nevada corporationan Ohio corporation By:By: Jeff Johnson, CEOWilliam E. Valentine, President 5 CORPORATE ACKNOWLEDGEMENTS STATE OF TEXAS : : SS: COUNTY OF : The foregoing instrument was acknowledged before me this day of March, 2012, by Jeff Johnson, the Chief Executive Officer of Circle Star Energy Corp., a Nevada corporation, on behalf of said entity. Notary Public STATE OF OHIO : : SS: COUNTY OF FRANKLIN : The foregoing instrument was acknowledged before me this of March, 2012, by William E. Valentine, the President of Wevco Production, Inc., an Ohio corporation, on behalf of said entity. Notary Public This Instrument was prepared by: WEVCO PRODUCTION, INC. 1933 E. Dublin Granville Road PMB 107, Columbus, OH 432221 6 LEASEHOLD PURCHASE AGREEMENT Exhibit A SCHEDULE OF LEASEHOLDS TREGO COUNTY, KANSAS Lessor Gross Acreage Net Acreage Effective Date Term in Months Recorded BookPage Legal Description Legend:NorthN, EastE, SouthS, WestW, SectionSec, TownshipT, RangeR, Quarter4 & Half 2 Atwood, Max & Melissa 80 80 09/13/10 36 S2 NW4 Sec 19, T13S & R25W Befort, John & Kimberly et al 03/07/08 60 SE4 Sec 18 T14S & R23W Benton, Eldon S. & Lucille 09/30/06 N2 Sec 9, T13S & R24W Berens Living Trust, 5/3/95, Robert L. & Joan 09/01/10 36 SW4 Sec 19, T13S & R25W Berens Living Trust, 5/3/95, Robert L. & Joan 09/01/10 36 SE4 Sec 19, T13S & R25W Berens Living Trust, 5/3/95, Robert L. & Joan 09/01/10 36 NW4 Sec 18, T13S & R25W Berens Living Trust, 5/3/95, Robert L. & Joan 09/01/10 36 N2 S2Sec 18, T13S & R25W Berens Trust, Pearl Mater 09/30/06 SE4 Sec 35, T12S & R25W Billinger, Alvin P. & Marie 03/30/06 S2 Sec 16 & NW4 Sec 16, T14S & R23W Billinger, Alvin P. & Marie 03/30/06 Sec 9 & NW4 Sec 16, T13S & R25W Billinger, Glennis & Elizabeth 05/01/06 SW4 NW4 Sec 5 & NW4 SW4 Sec 5, T12S & R25W & SE4 Sec 30, T12S & R24W Billinger, Kenneth & Marilyn 06/02/06 72 N2 NE4 Sec 11, NE4 NW4 Sec 11 & W2 NW4 Sec 11, T13S & R25W Billinger, Kenneth & Marilyn 06/02/06 72 W2 SW4 & W2 E2 SW4 Sec 2, T13S & R25W Billinger Revocable Living Trust dated 5/29/08, Lydia M; Lydia M. Billinger, Trustee 09/21/11 60 N2 & SW4 Sec 35, T13S&R24W & SE4 Sec 13, T13S & R23W Bowman, Nathan & Janelle 09/30/06 N2 Sec 19, T12S, R25W Brandenburg Revocable Living Trust; Frances & Melvin 09/30/06 NW4 & SW4 Sec 34, T12S & R25W; SE4 Sec 34, T12S & R25W (1/2 int) Buchholz, Glenn & Lori 09/29/10 36 SW4 Sec 20, T13S & R25W Buchholz, Glenn & Lori, et al 09/01/10 36 NW4 Sec 20, T13S & R25W A-1 Burbach, Agreement dated 1/8/82, FBO Winnifred M. 03/28/07 NE4 Sec 8,NW4 Sec 12 (3/4 Interest) & SW4 Sec 17 (1/2 Interest), T13S & R25W Burbach, Marvin I. 03/28/07 SW4 Sec 4,NW4 Sec 12 (1/4 Interest )& SW4 Sec 17 (1/2 Interest), T13S & R25W Burbach., Alice Viola Burbach Testamentary Trust B 03/28/07 SW4 Sec 10, T13S & R25W Burbach, Rick & Laurita 09/30/06 SE4 Sec 5, T13S & R25W; SE4 Sec 27,NW4 Sec 36, T12S & R25W Burbach, dated 12/3/88, The Living Trust of Warren L. , Warren L.& Darlene M. Burbach, Trustees 03/30/06 NE4 Sec 18, SE4 Sec 17, SE4 Sec 5 & N2 NW4 Sec 19, T13S & R25W Burbach, dated 12/3/88, The Living Trust of Warren L. , Warren L.& Darlene M. Burbach, Trustees 08/21/06 27 NE4 Sec 5, T13S & R 25W Critser, Bobby Lee & Ruth M. 02/07/07 SW4 Sec 15, W2 Sec 22 (except 20 ac tract) T12S & R23W Currie, Bruce & Janet 09/30/06 SE4 Sec 36, T12S & R25W Deines, LarryD. & Audrey E. 02/06/07 N2 Sec 19, T13S & R23W; NW4 Sec 13, T14S & R24W Deines, Louis & Hilda 02/06/07 SE4 Sec 18, T13S & R22W & W2 Sec 17, NE4 Sec 22, W2 NE4 and NW4 Sec 24 , T13S & R23W Deines, Robert M. & Cynthia A. 02/06/07 SW4 Sec 14, T13S & R23W Deines, William E. & Donna L. 04/28/08 NE4 Sec 12, T14S & R24W Diehl, Jeffrey L. 53 1/3 10/04/06 42 NE4 Sec 22, T14S & R24W(1/3 interest) Diehl, Leslie E. & Rosemary R. 53 1/3 10/11/06 40 NE4 Sec 22, T14S & R24W(1/3 interest) Diehl, Scott & Caroline Sally 53 1/3 09/28/06 44 NE4 Sec 22, T14S & R24W(1/3 interest) Milton L. Dietz & Alfred D. Dietz Family Revocable Land Trust, dated 6/16/99, Alfred D.Dietz Trustee 04/12/06 NW4 Sec 18, T14S & R23W Dreiling, Robert N. & Mary 11/30/06 NW4 Sec 30, T12 & R21W Ervin, Robert B. & Ruth Elaine 80 04/04/06 SE4 Sec 34, T12S & R25W (1/2 interest) R & E Revocable Living Trust, 2/7/02, Rubin & Ella M. Fabrizius, Trustees 09/30/06 S2 Sec 9, N2 & SE4 Sec. 11, N2 & SW4 Sec. 13,E2 of NW4 Sec. 15, NE4 Sec 23, NE4 Sec 29, T13S & R23W; SW4 Sec 34, T13S & R24W & NE4 Sec 4, T14S & R24W A-2 Felder Trust dated 8/11/95,Louis M & Rosann Felder Trust dated 8/11/95 09/30/06 SW4 Sec 12, T13S & R25W & SE4 Sec 7, & W2 Sec 18 (except tracts of land in the NE corner of NW4 containing 55 acres),T13S & R24W Folkers Trust, dated 6/20/90, Edna E. 02/07/07 NW4 Sec 31, T13S&R23W & SW4 Sec 25 & NE4 Sec 36, T13S & R24W Folkers, Melvin R. & Gloria J. 09/30/06 SW4 Sec 8 and NW4 Sec 17, T13S & R24W Garber, Glen D. & Jennifer I. 09/30/06 S2 Sec 19; S2 Sec 20, N2 Sec 29, S2 Sec 28, T12S & R25W Garber, Glen D. & Jennifer I. 10/16/06 46 N2 Sec 30, T12S & R25W Gerstner, Allen L. & Wava L. 06/01/07 72 E2 Sec 9, T11S, R25W Gerstner, Allen L. & Wava L. 06/01/07 72 W2 Sec 9, T11S, R25W Gerstner, Allen L. & Wava L. 06/01/07 72 SE4 Sec 15, T11S, R25W Gerstner, Wendeline & Allen L. & Wava L Gerstner 06/01/07 72 E2 Sec 21, T11S, R25W Gerstner, Wendeline 06/01/07 72 Sec 3, T11S, R25W; Sec 10, T11S, R25W Hafliger, Robert D. & Mary Jo 02/06/07 NW4 Sec 4 & NW4 Sec 5, T13S & R24W Hafliger, William R. & Virginia S. 09/30/06 N2 Sec 32, T12S & R23W; NW4Sec 3, NW4 Sec 12, N2 & SW4 Sec 14, T13S & R24W Harvey, Bradley D. & Karen 09/30/06 All of Sec 15, T13S & R25W; W2 of Sec 17, T14S & R25W Harvey, Lois Jean 09/30/06 NW4 Sec 17,T13S & R25W; All of Sec 28, S2 Sec 30, T13S & R25W; SE4 Sec 17, T14S & R25W Hinshaw, Donald E & Donna 02/07/07 NW4 Sec. 10, T13S & R23W Johnson, Larry & Jacqueline 07/21/06 72 E2 Sec 19, T11S & R25W J & M LLC 09/01/10 36 NE4 Sec 26, T11S & R25W J & M LLC 09/01/10 36 SE4 Sec 26, T11S & R25W J & M LLC 80 80 09/01/10 36 E2 SW4 Sec 26, T11S & R25W Kroeger, Clara Nadine 03/30/06 SW4 Sec 30, T11S & R25W Luce, Jeffery & Xani 06/02/06 NE4 Sec 19 & SW4 Sec 21, T13S & R25W Luce, Kendall C. & Theresa 06/02/06 N2 Sec 21, T13S & R25W Lynn,Ronald & ConstanceA. 01/17/07 N2 Sec 35 T13S & R23Wn Lynd, Toby D. & Penny D. 80 80 05/31/06 N2 NE4 Sec 25, T11S & R22W A-3 Lynd, Toby D. & Penny D. 80 80 05/31/06 S2 NE4 Sec 25, T11S & R22W Lynd, Toby D. & Penny D. 80 80 05/31/06 N2 NW4 Sec 25, T11 S & R22W Lynd, Toby D. & Penny D. 80 80 05/31/06 S2 NW4 Sec 25, T11S & R22W Mai, Bruce E. & Joyce 02/06/07 NE4 Sec 20 & W2 Sec 21 (except a tract of land in the SW4 of Sec 21), T13W & R24W Mai, Bruce E. & Joyce 09/30/06 N2 NE4 Sec 16, E2 Sec 29, W2 Sec 22, T13S & R24W Mai, Bruce E., Joyce Mai & Elfriede H Mai,by Bruce E. Mai, Attorney in Fact 09/30/06 SW4 Sec 26, T13S & R24W Mai, Elfriede H., by Bruce E. Mai, Attorney in Fact 09/30/06 E2 & SW4 Sec 15, SE4 Sec 21, NE4 Sec 28, T13S & R23W; NE4 & SW4 Sec 6, T13S & R24W Malinowsky, Dorothy M. & Myron D. 03/03/06 N2 Sec 35 & SW4 Sec 35, T11S & R25W Malir Trust, Kenneth C.; Kenneth C. Malir, Trustee; Karen M. & BrianTemple (H&W);& Christy A, & Richard Falkner (H&W) 08/31/06 N2 Sec 3, T14S & R25W Malir Trust, dated 5/29/91, Kenneth C;Kenneth C. Malir Trustee 80 80 09/06/06 W2 NE4 Sec 17, T14S & R 25W Malsom, Tony B. 09/30/06 N2 Sec 24, T12S & R25W Merten Revocable Trust, Robert W. & Karol Kay, Robert W. & Karol Kay, Trustee 09/30/06 SW4 Sec 3, NW4 Sec 10, & NE4 Sec 4 (less atract in S2 NE4) T13S & R24W Miller, Allen L & Estella R. 09/30/06 N2 & SE4 Sec 26, T13S & R24W & NW4 Sec 10& a tract of land in E2 SW4 Sec 3, T14S &R24W Miller, Timothy G. & Ann M. 09/30/06 SE4 Sec 7, W2 NE4 Sec 16, W2 Sec 27, NE4 Sec 30, T11S & R25W; N2 Sec 3, All of Sec 4, E2 Sec 21, T12S & R25W; E2 W2 & E2 Sec 29, T12S & R23W Miller, Wilson Herrick 09/04/09 36 N2 Sec 24, T13S & R25W Miller, Wilson Herrick 09/04/09 36 E2Sec 19, T13S & R24W Morell, Harold & Janice Fief 09/30/06 SE4 Sec 6; S2 Sec 15 &W2 Sec 35, T12S & R25W Mollenkamp Family Trust A dated 5/21/93, by Anita Mosher, Trustee 09/30/06 N2 & SE 80 ac of S2 Sec 31, T12S & R24W Mollenkamp Family Trust B dated 5/21/93, by Anita Mosher, Trustee 09/30/06 S2 Sec 31, T12S & R24W (less SE 80 acres) Peil Trust dated 2/20/97; Bruce B Peil& Wilma A Wilma A. Peil Trustee. 05/03/06 SW4 Sec 2 T14 R23 Parke, Peter G. 05/12/06 72 SE4 Sec 33, T13S & R24W A-4 Parke, Peter G. 05/12/06 72 N2 NW4 & N2 S2 NW4 Sec 33, T13S & R24W Parke, Peter G. 05/12/06 72 SW4 Sec 9, T13S & R24W Parke, Peter G. 80 80 05/12/06 72 E2 NE4 Sec 7, T14S & R23W Purinton, Leonard W. & Irene 05/31/06 NE4 & W2 Sec 5, all of Sec 6, W2 NE4 & NW4 Sec 8, T14S & R25W & S2 Sec 32, T13S & R25W Purinton, Leonard Wayne & Sandra K. 04/30/06 NW4 Sec 32, T13S & R25W Rein Revocable Trust, dated 3/13/91,Jack C. Rein & Diane M. Rein, Trustees 80 80 05/07/07 60 N2 NE4 Sec 10, T13S & R23W Rein Revocable Trust, dated 3/13/91,Jack C. Rein & Diane M. Rein, Trustees 05/07/07 60 SW4 Sec. 3, T13S &R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 SE4 Sec 34, T11S & R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 NE4 Sec 34, T11S & R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 SW4 Sec 34 (less 27 acres) T11S & R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 NW4 Sec 34, T11S & R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 SW4 Sec 27, T11S & R23W R Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 SE4 Sec 27, T11S & R23W Rhoade Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 SE4 Sec 35, T11S & R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 NW4 Sec 35, T11S & R23W Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97 04/30/06 72 SW4 Sec 35, T11S & R23W Richeson, John & Madonna 60 60 09/30/06 A tract of land in NW4 Sec 18, T13S & R24W (35 ac); & a tract of land in NW4 Sec 18, T13S & R24W (25 ac) Riggs, Leonard E. & Connie B. 06/02/06 NE4 Sec 20 & W2 SE4 Sec 20, T13W & R25W A-5 Rosproy, Louis 05/12/06 E2 & SW4 Sec 31 & N2 Sec 32 (less 7.4 acres) T13S - R23W; NW4 Sec 4 T14S - R24W RW Farms, Inc. 10/19/06 SE4 Sec 21, T13S & R24W Satran Family Trust an Irrevocable Trust dated 9/22/92, Joseph D: by Grace N. Satran, Trustee 07/25/06 NE4 Sec 36, T12S & R23W Satran Family Trust an Irrevocable Trust dated 9/22/92, Joseph D: by Grace N. Satran, Trustee 80 80 07/25/06 SE4 Sec 36, T12S & R23W, except a tract of land Satran, James G. & Debra G. 80 80 07/27/06 A tract of land in the SE4Sec 36, T12S & R23W Schamberger Trust dated 3/5/93, Paul 10/19/09 36 NW4 Sec 21, T12S & R25W Schamberger Trust dated 3/5/93, Paul 10/19/09 36 SW4 Sec 21, T12S & R25W Schamberger Trust dated 3/5/93, Paul 10/19/09 36 NE4 Sec 28, T12S & R25W Schamberger Trust dated 3/5/93, Paul 10/19/09 36 NW4 Sec 28, T12S & R25W Schmitt, Bradley D. & Margaret M. 05/01/06 SW4 Sec 35 (1/2 interest) T12S & R23W;S2 NE4, NW4, E2 E2 SW4 & SE4 Sec 2, NE4 Sec 3 and NE4 Sec 4, T13S & R25W;& NE4 Sec 35, T12S & R25W Schmitt, Randall F. & Mary 05/01/06 SW4 Sec 35 (1/2 interest), T12S & R23W; N2 NE4 Sec 2, NW4 Sec 4, NE4 Sec 10, S2 NE4 & 15 acres in SE4 NW4 Sec 11, NW4 Sec 14,T13S & R25W Schneider Family Revocable Living Trust 80 80 01/18/12 36 E2 NE4Sec 18, T13S & R23W Schneider Family Revocable Living Trust 01/18/12 36 SW4 Sec 24, T13S & R24W Schneider Family Revocable Living Trust 01/18/12 36 SE4 Sec 30, T13S & R24W Schneider Family Revocable Living Trust 01/18/12 36 NE4 & E2 NW4 Sec 31, T13S & R24W Schneider Family Revocable Living Trust 80 80 01/18/12 36 N2 NW4 Sec 32, T13S & R24W Schneider, Laura 05/01/06 72 N2 & SW4 Sec 36, T13S & R23W Schneider, Remis & Marilyn 05/01/06 N2 & SW4 Sec 19, T14S & R22W (less small tract), SE4 Sec 2,N2 of NE4 Sec 11, all ofSec 10, S2 Sec 14 (less small tract) NW4 Sec 15, T14S & R23W Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider, Trustee 9/21/06 NE4 Sec 30, T13S & R24W Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L Schneider, Trustee 9/21/06 NW4 Sec 30, T13S & R24W Schneider Revocable Trust dated 11/18/99 Bernhardt; by Michael L. Schneider, Trustee 9/21/06 SW4 Sec 30, T13S & R24W A-6 Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider, Trustee 09/21/06 SE4 Sec 36, R13S & R25W Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider, Trustee 09/21/06 NW4 Sec 36, T13S & R24W Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider, Trustee 09/21/06 SW4 Sec 36, T13S & R25W Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider, Trustee 09/30/06 W2 Sec 23 T13S & R25W & NE4 Sec 17, T13S & R24W Schneider Revocable Trust dated 11/18/99, Viola E; by Michael L Schneider, Trustee 09/21/06 SE4 Sec 31, T13S & R24W Schneider Revocable Trust dated 11/18/99, Viola E; by Michael L Schneider, Trustee 80 80 09/21/06 W2 NW4 Sec 31, T13S & R24W Schneider Revocable Trust dated 11/18/99, Viola E; by Michael L Schneider, Trustee 09/21/06 SW4 Sec 31, T13S & R24W Schoenberger, Gerard & Amy & John E. Schreider 09/23/11 48 SE4 Sec 34, T13S & R 24W Schoenberger, Gerard & Amy 09/23/11 48 SW4 Sec 25, T13S & R25W Schoenberger, Gerard & Amy 09/23/11 48 NW4 Sec 36, T13S & R25W Schoenberger Revocable Trust dated 9/28/92,Lydia Lydia Schoenberger, Trustee 07/27/06 NE4 Sec 25, T13S & R25W Schoenberger Revocable Trust dated 9/28/92,Lydia Lydia Schoenberger, Trustee 07/27/06 NW4 Sec 25, T13S & R25W Schoenberger, Victor J. & Colleen 09/26/11 48 SW4 Sec 24, T13S & R25W Schreider, John E. 09/28/11 60 NW4 Sec 21, T14S & R23W Sellers Family Trust dated 4/25/95, by Gladys M. Sellers, Trustee 03/30/06 N2 Sec 2, T13S & R23W Scott, Antia June& Elmond L. 04/25/08 60 N2 SE4 Sec3, T13S & R23W & SW4 Sec 27 T12S & R25W Sherwood, Sara J. & John F. 04/08/05 32 SW4 Sec 11, T13S & R23W Spalsbury Revocable Living Trust dated 2/22/95; Carol J. & Arthur L. Spalsbury, Trustees 09/30/06 72 NW4 Sec 30, T12S & R24W; SE4 Sec 12, T12S & R25W Spalsbury Revocable Living Trust dated 2/22/95; Carol J. & Arthur L. Spalsbury, Trustees, etal 09/30/06 72 SE4 Sec 25, T12S, R25W Sutcliffe, Stewart & Powers, Inc. 10/19/06 E2 Sec 12, T13S & R25W;NE4 Sec14, T13 & R25W Tidball, Vernice A. 05/01/06 Sec 11, T11S & R25W Waggoner, Galen R. 09/30/06 SW4 Sec 30, T12S & R24W A-7 Walt, LaVerne & Linda 9/29/11 60 26 S2 NW4 & SE4 Sec 23,except a tract in the NE corner of SE4 Sec 23, T12S & R25W & SW4 & N2 Sec 27, except a tract in the NW of N2 Sec 27, T13S & R25W Walt, Robert J. & Carol 05/01/06 NE4 Sec 13, NW4 Sec 15, SE4 Sec 22, NE4 NW4 & S2 NW4 Sec 22, T12S & R25W; SW4, Sec 16, T13S &R25W;SE4 Sec 24, T13S & R25W; & W2 Sec 31, T13S & R25W Walt Trust dated 4/27/92, Rosemary & Ted Walt, Jr. Trust dated 4/27/92; Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 NE4 Sec 32, T12S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92; Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 NE4 Sec 29, T13S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92; Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 SE4 Sec 29, T13S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92, Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 NW4 Sec 29, T13S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92, Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 SW4 Sec 29, T13S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92, Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 NE4 Sec 31, T13S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92, Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 SE4 Sec 31, T13S & R25W Walt Trust dated 4/27/92, Rosemary& Ted Walt, Jr. Trust dated 4/27/92, Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees 05/12/06 72 NE4 Sec 20, T14S & R25W Walt, Terry & Laura 05/12/06 SW4 Sec 17,T13S-R24W Walt, Terry & Laura 05/12/06 SE4 Sec 17, T13S & R24W Walt, Terry & Laura 05/12/06 NE4 Sec 29, T11S & R25W Walt, Terry & Laura 05/12/06 SE4 Sec 29, T11S & R25W Walt, Terry & Laura 05/12/06 SW4 Sec 29, T11S & R25W Walt, Terry & Laura 05/12/06 NW4 Sec 29, T11S & R25W Walt, Terry & Laura 05/12/06 NW4 Sec 5, T13S & R25W Walt, Terry & Laura 80 80 05/12/06 E2 SW4 Sec 5, T13S & R25W Walt, Terry & Laura 05/12/06 SW4 Sec 20, T11S & R25W Wanker, Patrick G. & Charlotte R. 09/30/06 72 S2 Sec 4, NW4 Sec 19, T13S & R 24W; SW4 Sec 36, T12S & R25W Wedermyer, Douglas D. & Sandra K. 09/30/06 NE4 Sec 7, T13S & R24W A-8 Wedermyer Revocable Trust dated 11/6/98, Kathryn N;Kathryn N. Wedermyer, Trustee 08/08/06 SE4 Sec 6, T13S & R 24W Wedermyer Revocable Trust dated 11/6/98, Kathryn N;Kathryn N. Wedermyer, Trustee 08/08/06 NW4 Sec7, T13S & R24W Wilds, Neff E. & Wanda Lee 02/07/07 N2 SW4 Sec 10, T13S & R24W, W2 SE4 Sec 27,T13S & R25W; W2 NE4 & S2 SW4,all of NW4 Sec 34, T13S & R25W; SE4 SE4 Sec 4, T14S & R25W; E2 NE4 Sec 4, T14S & R25W;NW4 Sec 10, T14S & R25W; E2 E2 SW4 Sec 26, T13S & R25W; S2 Sec 35, T13S & R25W Yanke, Albert R. & Karlynn K.(Fabrizius) 05/20/09 36 NW4 Sec 2, T14S & R24W Yanke,Albert R. & Karlynn 11/12/09 36 E2 Sec 27, T13S & R24W Yanke,Albert R. & Karlynn K. 01/17/07 72 W2 Sec 25, T13S & R23W Ziegler, Annie 02/07/07 72 S2 & NE4 Sec 26, T12S& R25W; N2 & SE4 Sec 33, T12S, R25W Ziegler, Betty Jean 09/30/06 NE4 Sec 34, T12S & R 25W Ziegler, Douglas E. 09/30/06 N2 Sec 20, SW4 Sec 22, T12S & R25W Zimmerman Living Trust dated 11/21/01, Martina F; Martina F. & Donald D. Zimmerman, Trustees 09/30/06 NE4 Sec 34, T13S & R24W TREGO TOTAL NET ACREAGE A-9 GOVE COUNTY, KANSAS Lessor Gross Net Effective Term Recorded Legal Description: Legend:NorthN, EastE, SouthS, WestW, SectionSec Acreage Acreage Date (Months) Book Page TownshipT, RangeR, Quarter4 & Half 2 Johnson, Larry L. & Jacqueline 07/21/06 72 N2 Sec 14, T11S, R26W Johnson, Larry L. & Jacqueline 07/21/06 72 E2 Sec 11, T11S, R26W Johnson, L&J & Meranda, B. 07/21/06 72 W2 Sec 13, T11S, R26W Johnson, Larry L. & Jacqueline 07/21/06 72 N2 Sec 24, T11S, R26W Harvey, Bradley D. & Karen 05/07/06 SW4 Sec 12, T14S, T26W; NW4 Sec 13, T14S, T26W Maxwell, Howard L. & Helen M. 05/30/07 60 53 Sec 12, T11S, R26W Maxwell, Howard L. & Helen M. 05/30/07 60 51 S2 Sec 22, T11S, R26W; N2 Sec 27, T11S, R26W Maxwell, Howard L. & Helen M. 05/30/07 60 49 SW4 Sec 19, T11S, R26W Maxwell, Howard L. & Helen M. 05/30/07 60 47 NE4 Sec 8, T11S, R26W Schwarzenberger, Thomas E, etal 06/17/07 60 NW4 Sec 1, T13S, R26W; N2 & SW4 Sec 2, T13S, R26W Ziegler, Annie 11/05/07 72 W2 Sec 9, T12S, R29W;NE4 Sec 17, T12S, R29W Zimmerman Trust, Martina F. 09/30/06 SW4 & N2 NW4 (Except 26 acres NW4) Sec 23, & SE4 Sec 22, T12S & R26W TOTAL GOVE ACREAGE A-10 LYND FAMILY TRUST TREGO COUNTY, KANSAS Lessor Gross Net Effective Term Recorded Legal Description Acreage Acreage Date in Months Book Page Legend:NorthN, EastE, SouthS, WestW, SectionSec, TownshipT, RangeR, Quarter4 & Half 2 Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 W2 SW4 Sec 5, T11S & R21W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 SE4 Sec 18, T11S & R21W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 N2 SW4 Sec 18, T11S & R21W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 SW4 Sec 18, T11S & R21W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 N2 SE4 Sec 13, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 SE4 Sec 13, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 N2 SW4 Sec 13, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 SW4 Sec 13, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 N2 SE4 Sec 14, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 SE4 Sec 14, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 N2 SE4 Sec 26, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 SE4 Sec 26, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 N2 NW4 Sec 36, T11S & R22W Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees 80 80 05/31/06 S2 NW4 Sec 36, T11S & R22W Total Net Acreage1,120 A-11 LEASEHOLD PURCHASE AGREEMENT Exhibit B ASSIGNMENT OF OIL AND GAS LEASES KNOW ALL MEN BY THESE PRESENTS: That the undersigned, WEVCO PRODUCTION, INC., whose mailing address is 1933 E. Dublin Granville Road, PMB 107, Columbus, OH 43229 (the “Assignor”) for and in consideration of good and valuable considerations, the receipt whereof is hereby acknowledged, does hereby sell, transfer, convey and assign, without warranty of title, either expressed or implied, untoCIRCLE STAR ENERGY CORP., a Nevada corporation,whose mailing address is 7065 Confederate Park Road, Ste 102, Fort Worth, TX 76102 (the “Assignee”), all of Assignor’s rights, title and working interest in and to those certain oil and gas leases containing acres, more or less, situated in Sectionsof Township Range West and County, Kansas, described more fully in Exhibit A, attached hereto and made a part hereof (the “Leaseholds”), subject to prior reservations totaling 4.5% of 8/8 overriding royalty interest recorded in the Office of the Register of Deeds, Trego County, Kansas in Book 175 at Pages 558 and 566 and in Book at Pages and recorded in the Office of the Register of Deeds, Gove County, Kansas in Book 176 at Pages 342 and 344 and in Book at Pages .The Leaseholds represent a one hundred percent (100%) working interest and no less than an eighty three percent (83%) net revenue interest. Assignee hereby agrees to be bound by and fulfill all of the terms, conditions, limitations and covenants incorporated in the Leases and assumes and agrees to pay, perform or carry, as the case may be, its proportionate part of any existing royalties, overriding royalties, rentals, payments out of or with respect to production, and all other leasehold burdens and encumbrances of record as of the date hereof to the extent of Assignee’s proportionate working interest. This Assignment is made with full substitution and subrogation of Assignee in and to all representations and warranties of every kind and character heretofore given or made to Assignor and Assignor’s predecessors in title by others with respect to the Lease herein assigned. Assignee hereby agrees to indemnify and hold Assignor safe and harmless from and against any or all loss, cost, including reasonable attorney fees, liabilities, damages, actions, claims or obligations resulting from Assignee’s actions, operations or the exercise of any rights assumed in connection therewith, including all governmental rules and regulations, in connection with the lands covered under the Lease, extensions thereof, or renewals, thereto, or any covenants incorporated therein Assignor covenants that Assignor is the lawful owner of the interests in the Leases, that Assignor has the right and authority to sell and convey the same, and that the Leases are free and clear all encumbrances created by, through or under Assignor. The rights of either party hereto may be assigned in whole or in part. This Assignment and its terms, conditions and stipulations shall be binding on Assignee and Assignor and shall extend to and be binding upon their respective successors and/or assigns. B-1 IN WITNESS WHEREOF, the undersigned have set their hands this day of March, 2012. Assignee: Assignor: CIRCLE STAR ENERGY CORP. WEVCO PRODUCTION, INC. a Nevada corporation an Ohio corporation By: By: Jeff Johnson, CEO William E. Valentine, President CORPORATE ACKNOWLEDGEMENTS STATE OF TEXAS : : SS: COUNTY OF : The foregoing instrument was acknowledged before me this day of March, 2012, by Jeff Johnson, the Chief Executive Officer of Circle Star Energy Corp., a Nevada corporation, on behalf of said entity. Notary Public STATE OF OHIO : : SS: COUNTY OF FRANKLIN : The foregoing instrument was acknowledged before me this of March, 2012, by William E. Valentine, the President of Wevco Production, Inc., an Ohio corporation, on behalf of said entity. Notary Public This Instrument was prepared by: WEVCO PRODUCTION, INC. 1933 E. Dublin Granville Road PMB 107, Columbus, OH 43229 B-2 LEASEHOLD PURCHASE AGREEMENT Exhibit C DISCLOSURE Delmer W. Lynd, et al. v. Wevco Production, Inc., District Court of Trego County, Kansas, Case No. 11 CV 18. C-1
